Per Curiam.

No doubt the plea was put in for delay $ but we cannot say that the defendant had no right to plead such a plea. But the replication was bad. The plaintiffs ought to have replied specially, and shown how they were a corporation; for the act by which they are incorporated, requires certain things to be done before they can be a corporation. It is not necessary, actually, to strike out the similiter; the demurrer is a sufficient notice for that purpose. (Col. Cases, 46.) The motion of the defendants must be granted, with costs, but the plaintiffs have leave to amend their replication.
Motion granted.